EXHIBIT A

Case 2:19-cv-01251-WED_ Filed 08/28/19 Page 1 of 3 Document 1-1
12345678-001670-01-1-AA

815 Commerce Dr, Suite 270
Oak Brook, IL 60523-8852
Phone: (630) 528-5304

we . Lane yin Fax: (800) 485-0207
NATIONWIDE Pay Online: https://www.clientaccessweb.com/NCC/payments

SREY & GUL EO Pate Fee ol

beret fl

 

     
   

Peet Or eaane *

March 5, 2019 ae

GINA ALLENDE Client Name: SIXTEENTH STREET CHC, INC.
3836 W MOUNT VERNON AVE Patient Name: Allende, Gina L
MILWAUKEE WI 53208-3721 Record ID:

Amount Due: $159.99

1
NOTICE OF COLLECTION
OUR CLIENT’S RECORDS INDICATE
THE AMOUNT DUE IS NOW YOUR RESPONSIBILITY.
WE OFFER SEVERAL PAYMENT OPTIONS

Payment options include: Visa, MasterCard, Check By Phone, or a payment can be mailed using the payment stub on the bottom of
this notice. Please include your Record ID‘on all checks and correspondence. You may also pay your account online by visiting
https://www.clientaccessweb.com/NCC/payments and entering Record. ID: 774.

You.may haye additional accounts placed for. collection. with our agency. If you would like to discuss. this matter with your account
representative, we. are available to assist you.. When calling regarding your account, please refer to Record ID: 774.

Thank: You,
Nationwide Credit. & ‘Collection, Inc.

NOTICE PURSUANT TO THE FAIR DEBT COLLECTION PRACTICES ACT
(FDCPA)
15 USCA 1692

This communication is from a debt collector. This is an attempt to. collect a debt and any. information obtained will be used
for that purpose. Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this
debt or any. portion thereof, this office will assume this. debt is valid. If you notify this office in writing within 30 days from
receiving this: notice that you dispute the validity. of this debt or any portion thereof, this office will obtain verification of the
debt or obtain a copy of a judgment:and mail you.a copy of such judgment or. verification. If you request of this office'in
writing within 30 days after receiving this notice this office will provide you with the name and address of the original
creditor, if different from the current creditor.

This collection agency is licensed by the Division of Banking inthe Wisconsin Department of Financial Institutions, www.wdfi.org

: SEE-REVERSE SIDE FOR STATEMENT INFORMATION
Please note: For.multiple accounts, payments are applied to the oldest accounts first when: not specified.

If you have already paid, please natify our office either by phone, fax, or mail and provide the following information: Account
pombors) Paid, Date Paid, Amount Paid, Check:Number, Copy: of your Monéy Order, or a Copy of the EOB (Explanation of
Benefits} from your insurance Company.

wet COMPLETE AND RETURN TH!

&
Ae a ee

FORM TO OUR OFFICE WITH YOUR PAYMENT =

*
e

 

iF YOU WISH TO PAY BY GREDIT'C

€
eo

CIRCLE ONE AND FILL: IN THE INFORMATION BELOW: |

 
       

 

     

 

 

 

iti 100 00 me

RETURN SERVICE REQUESTED

 

SIGNATURE AMOUNT. PAID

March 5, 2019 IF THIS PAYMENT IS PROM AN FSA ACCOUNT PLEASE CHECK HERE: Ld
Client: SIXTEENTH STREET CHC, INC,

Phone: (630) 528-5304 Guarantor: GINA ALLENDE
Patient Name: Allende, Gina L

Record ID: ’
Amount Due: $159.99
Te ee te eee “Make Payable and Remit payment stub to:

 

0026020024010823068953208372136—-Y22B743925 1670

10010 -.1670 beens LWolluobhoblobbalbobboallboodlibilbad

ee NOU (UU TU-UOOL TL

 

 

 

GINA ALLENDE : Nationwide Credit & Collection
3836 W MOUNT VERNON AVE c/o Evergreen Bank Group
MILWAUKEE WI 53208-3721 PO Box 3219

 

Oak Brook IL 60522-3219
Case 2:19-cv Ghambived 3 doled tire haoraseHolmobapument 1-1
STATEMENT OF ACCOUNT

SIXTEENTH STREEV CHC, INC.
Record ID: 774

ACCOUNT BALANCE

NCC File # Account # Date of Service Facility Name Provider's Name Balance
904 ‘TR 3.182,/02/2018 $159.99

 

Total Amount Due: $159.99

 

 

 

Case 2:19-cv-01251-WED Filed 08/28/19 Page 3 of 3 Document 1-1
